Case 1:18-cv-03544-BPG Document 19-5 Filed 03/08/19 Page 1 of 2

 

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Lester W. Causey, Jr. *

Plaintiff *
v. * Case No.: BPG 18-3544
Kelly’s Collision, LLC ef al. *

Defendants. *

 

DECLARATION OF GREGORY B. HERBERS

1. 1, Gregory B. Herbers, Esq., am at least 18 years of age and competent to testify, and Iam
not a party to, or related to a party, in this action. I am employed by Hoffman
Employment Law, LLC, and serve as an associate to Howard B. Hoffman, counsel to the
Plaintiff in the above-referenced matter.

2. By way of brief background, I am an attorney in private practice, and I concentrate on
employment law. I have been practicing law since 2015, after graduating from
Pepperdine University School of Law. I am admitted to the Maryland bar (since 2018)
and the California bar (since 2015). I will be moving to be sworn into the bar of the U.S.
District Court for the District of Maryland.

3. Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law by taking a course on employment law at Pepperdine University School
of Law. As an associate with Hoffman Employment Law, I now focus almost
exclusively on employment law cases, primarily those concerning unpaid wage violations
involving the FLSA and related state statutes.

4, My total time in this case, through March 7, 2019 was 17.2 hours. The total value of this

Page I

 

Ea
Case 1:18-cv-03544-BPG Document 19-5 Filed 03/08/19 Page 2 of 2

time is $3,526.00. In September 2018, I was tasked interviewing Mr. Causey and
drafting the Complaint. J was also the principle attorney involved calculating Mr.
Causey’s damages to aid in settlement negotiations. In addition, I wrote the first drafts of
the Settlement Agreement and Motion for Approval. 1 have spent that time reviewing

and revising the Settlement Agreement, as well as drafting this Declaration.

. I have maintained time and costs records in this case, which I have placed into

“RocketMatter’© software. The time records reflect actual time that I have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into
the Court’s required lodestar billing format). I inputted my time promptly following
work performed. To the fullest extent practical, I have specified the time spent per task,

and I have avoided the practice of block billing.

. The hourly rate claimed in this case, i-e., $205/hour, is well within the range permitted by

the U.S. District Court for the District of Maryland (Lodestar Guidelines). It is also
supported by primary counsel on this matter, Howard B. Hoffman, Esq., who recently

executed the following Declaration. Exh. 2.

DECLARANT FURTHER SAYETH NAUGHT

1 solemnly affirm under the penalties of perjury that the contents of the foregoing

declaration are true and correct.

—

wf
- fF UE ; /
Lew Yi

regory B. Herbers’ Esq.

March 7, 2019

Page 2

 
